DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 1 and 3 and addition of Claim 15 is acknowledged.
The amendment to Claim 1 overcome the Claim objection.
The amendment to Claims 1 and 3 regarding the "second branching unit" recited in claim 1 and to the limitation "for each of the units" in claim 3 overcome the Claim rejections under 35 USC §112(b) regarding hose items. 
However, the amendment and applicant’s argument/explanation regarding the phrase "change modulation frequency of the continuous light in units of one period or half a period of a modulation period corresponding to the modulation frequency" is not sufficient to overcome the 112 rejection. The applicant argues that support for this limitation is provided for example in FIG. 2 and paragraphs [0058]-[0059] of the published specification, which describe that first pulse light Pl is frequency-modulated by modulation signal m1(fl, L1fl) and that second pulse light P2 is similarly frequency-modulated by modulation signal ml(f2, L1f2). Duration of first pulse light Pl is shown as one half of a period corresponding to the modulation frequency f1 and duration of second pulse light P2 is shown as one half of a period corresponding to the modulation 
Based on the applicant’s explanation the Claim rejections under 35 USC §112(a) is withdrawn; however, it is noted that the claims do not represent an unambiguous representation of the applicant’s invention.

Moreover, upon further consideration, the Claims are now interpreted under 35 USC §112(f).

Applicant's arguments filed 11/5/2020 have been fully considered but they are not persuasive. 
The applicant argues that the prior art of record does not disclose the limitation “a controller that controls the light source to change modulation frequency of frequency modulation of the continuous light in units of one period or half a period of a modulation period corresponding to the modulation frequency” of Claim 1 and corresponding limitation of Claim 12. The examiner disagrees. Schenato discloses a device and method that uses a frequency-modulated continuous wave signal by sweeping the optical frequency (section 2.1.2, 1st para). It also specifies that “[i]n standard OTDR, the best spatial resolution that can be obtained is half the length of the pulse, but in real rd para) and that “spatial resolution is inversely proportional to the system bandwidth, here corresponding to the bandwidth swept by RF modulation,” (section 2.1.2, 3rd para) and “[i]f one assumes that the sweep is linear, the frequency difference between these two light signals is proportional to the propagation time delay along the sensing fibre, and therefore, to distance. This means that the instantaneous beat frequency measured at the detector is mapped to a specific position along the fibre,” (section 2.1.2, 4th para). As the applicant points out, Schenato discloses the spatial resolution δz determined by the wavelength scanning range Δλ (or, equivalently, by the frequency scanning range Δf). See id. at p. 5, 11. 1-2. Schenato also discloses the frequency sweep duration tsweep with respect to a maximum beat frequency. See id. at p. 5, 11. 6-8. Therefore, this corresponds to change modulation frequency of frequency modulation of the continuous light in units of one period or half a period of a modulation period corresponding to the modulation frequency as required by the present claims as to satisfy obtaining the best spatial resolution that can be obtained is half the length of the pulse.
 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to changing the frequency sweep duration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 12, the phrase "change modulation frequency of frequency modulation of the continuous light in units of one period or half a period of a modulation period corresponding to the modulation frequency" renders the claim indefinite because it is unclear what the applicant means with that expression. The claim could be interpreted as meant that “the modulation frequency is changed in terms of discrete steps of one period or half a period of a modulation period corresponding to 
Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 1, thereby containing all the limitations of the claims on which they depend.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for applying/maintaining the modulation frequency for intervals such as one period or half a period of a modulation period corresponding to the modulation frequency, i.e. “pulse width of the modulated pulse light P100, P200 is set to one period or half a period of a modulation period of the modulation signal” ([0012]), it does not reasonably provide enablement for changing the modulation frequency in terms of discrete steps of one period or half a period of a modulation period corresponding to the modulation frequency.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first optical branching unit,” “second optical branching unit,” and “measuring unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 12, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mizuno (Yosuke Mizuno, Zuyuan He, and Kazuo Hotate, "Measurement range enlargement in Brillouin optical correlation-domain reflectometry based on temporal gating scheme," Opt. Express 17, 9040-9046 (2009)).
Regarding Independent Claim 1, Mizuno discloses an optical fiber characteristics measuring apparatus (Fig. 1) comprising:
a light source that outputs frequency-modulated continuous wave of light (distributed-feedback laser diode (DFB-LD), section 3, lines 1-3);
a first optical branching unit that branches the continuous light into pump light and reference light (coupler connected to the Laser, section 3, line 4);
a second optical branching unit (circulator) that is connected to the first optical branching unit and an optical fiber to be measured (FUT) and that outputs backscattered light generated by making the pump light incident from one end of the optical fiber to be measured (by means of the circulator), wherein the backscattered light is Brillouin scattering in the optical fiber (abstract, section 2);
a detector that detects interference light of the backscattered light and the reference light (balanced PDs, section 3, line 13-14);
a measuring unit that measures characteristics of the optical fiber by using a detection signal output from the detector (electrical spectrum analyzer (ESA)); and

Regarding Claim 2, Mizuno discloses the optical fiber characteristics measuring apparatus according to claim 1,
wherein the controller controls the light source to change modulation amplitude of the continuous light together with the modulation frequency (Δf is the modulation amplitude of the light source, after equation 2, in order to enhance the measurement range substantially, Δf needs to be increased, after equation 3).
Regarding Claim 3, Mizuno discloses the optical fiber characteristics measuring apparatus according to claim 2,
wherein the controller changes the modulation frequency and the modulation amplitude such that spatial resolution in a longitudinal direction of the optical fiber is constant regardless of change of the modulation frequency and the modulation amplitude (Section 2, see equation 2, the spatial resolution is inversely proportional to the product of the modulation frequency and the modulation amplitude).
Regarding Claim 15, Mizuno discloses the optical fiber characteristics measuring apparatus according to claim 3,
wherein the controller changes the modulation frequency and the modulation amplitude such that a product of the modulation amplitude and the modulation frequency before change is equal to a product of the modulation amplitude and the modulation frequency after the change (Section 2, see equation 2).

Regarding Independent Claim 12, Mizuno discloses an optical fiber characteristics measuring method (by mans of the device of Fig. 1), comprising:
changing modulation frequency of frequency modulation of frequency-modulated continuous wave of light (by means of PC, section 3, 1st para) output from a light source (distributed-feedback laser diode (DFB-LD)) in units of one period or half a period of a modulation period corresponding to the modulation frequency (Fig. 1(b), Section 2, in particular, equation 4 and explanation thereof);
detecting interference light of backscattered light and reference light (by means of balanced PDs, section 3, line 13-14), wherein the backscattered light is generated by making modulation frequency-changed light incident on one end of an optical fiber (FUT) to be measured, the backscattered light is Brillouin scattering in the optical fiber (abstract, section 2), and frequency of the reference light is modulated in units of one period or half a period of the modulation period (Section 2, in particular, equation 4 and explanation thereof); and
measuring characteristics of the optical fiber by using a detection result of the interference light (by means of electrical spectrum analyzer (ESA)).

Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schenato (Schenato, L. A, “Review of Distributed Fibre Optic Sensors for Geo-Hydrological Applications,” Appl. Sci. 2017, 7, 896; https://doi.org/10.3390/app7090896).
Independent Claim 1, Schenato discloses an optical fiber characteristics measuring apparatus (Fig. 2) comprising:
a light source (Swept Laser) that outputs frequency-modulated continuous wave of light (Coherent OFDR, obtained by sweeping the optical frequency, section 2.1.2);
a first optical branching unit that branches the continuous light into pump light and reference light (coupler connected to the Laser);
a second optical branching unit that is connected to the first optical branching unit and an optical fiber to be measured (circulator) that outputs backscattered light generated by making the pump light incident from one end of an optical fiber to be measured (by means of the directional coupler, note the direction in the directional coupler is mistakenly reversed in the figure), wherein the backscatterd light is Brillouin scattering in the optical fiber (abstract, Section 2, 1st para, also see page 7, 1st para, Section 2.3);
a detector (photodiode) that detects interference light of the backscattered light and the reference light (Section 2.1.2);
a measuring unit (Mainframe) that measures characteristics of the optical fiber by using a detection signal output from the detector (Section 2.1.2); and
a controller that controls the light source to change modulation frequency of frequency modulation of the continuous light (implicit in a swept Laser) in units of one period or half a period of a modulation period corresponding to the modulation frequency (section 2.1.1, 3rd para, “[i]n standard OTDR, the best spatial resolution that can be obtained is half the length of the pulse, but in real applications, other factors 
Regarding Claim 2, Schenato discloses the optical fiber characteristics measuring apparatus according to claim 1,
wherein the controller controls the light source to change modulation amplitude of the continuous light together with the modulation frequency (I-OFDR: intensity modulated CW laser with swept RF frequency.)

Regarding Independent Claim 12, Schenato discloses an optical fiber characteristics measuring method (by mans of the device of Fig. 2), comprising:
changing modulation frequency of frequency modulation of frequency-modulated continuous wave of light output from a light source (Swept Laser, implicit in a swept Laser) in units of one period or half a period of a modulation period corresponding to the modulation frequency (section 2.1.1, 3rd para, “[i]n standard OTDR, the best spatial resolution that can be obtained is half the length of the pulse, but in real applications, other factors (e.g., low signal-to-noise ratio, SNR) may impair the performance and make the resolution worse”);
detecting (by means of photodetector) interference light of backscattered light and reference light (Section 2.1.2), wherein the backscattered light is generated by making modulation frequency-changed light incident on one end of an optical fiber to be measured, the backscattered light is Brillouin scattering in the optical fiber (abstract, Section 2, 1st para, also see page 7, 1st para, Section 2.3), and frequency of the rd para); and
measuring characteristics of the optical fiber by using a detection result of the interference light (Section 2.1.2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi (US 2013/0308123 A1).
Independent Claim 1, Kishi discloses an optical fiber characteristics measuring apparatus (Fig. 1) comprising:
a light source (11) that outputs frequency-modulated continuous wave of light (by means of 13, [0033], [0046], [0048], [0050]);
a first optical branching unit that branches the continuous light into pump light and reference light (12);
a second optical branching unit that is connected to the first optical branching unit and an optical fiber to be measured (16) that outputs backscattered light generated by making the pump light incident from one end of an optical fiber to be measured (14), wherein the backscatterd light is Brillouin scattering in the optical fiber ([0037]-[0040], [0050]-[0059], [0065], [0068], [0069]);
a detector (17) that detects interference light of the backscattered light and the reference light (L11);
a measuring unit (18) that measures characteristics of the optical fiber by using a detection signal output from the detector ([0031]); and
a controller that controls the light source to change modulation frequency of the continuous light (13).
Kishi is silent regarding the frequency of frequency modulation being modulated in units of one period or half a period of the modulation period; however specifies that the optical modulator 13 modulates the frequency of the laser. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to optimize the modulation frequency of frequency modulation and arrive at the claim limitation. This is because modulation frequency is a 
Therefore, with respect to the limitation modulation frequency of frequency modulation, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding Independent Claim 12, Kishi discloses an optical fiber characteristics measuring method (by means of the device of Fig. 1), comprising:
changing modulation frequency of frequency-modulated continuous wave of light (by means of 13, [0033], [0046], [0048], [0050]) output from a light source (11);
detecting interference light of backscattered light and reference light (by means of 17), wherein the backscattered light is generated by making modulation frequency-changed light incident on one end of an optical fiber to be measured (by means of 13), the backscattered light is Brillouin scattering in the optical fiber, and frequency of the reference light is modulated ([0037]-[0040], [0050]-[0059], [0065], [0068], [0069]); and
measuring (by means of 18) characteristics of the optical fiber by using a detection result of the interference light ([0031]).
Kishi is silent regarding the frequency of frequency modulation being modulated in units of one period or half a period of the modulation period; however specifies that the optical modulator 13 modulates the frequency of the laser. 

Therefore, with respect to the limitation modulation frequency of frequency modulation, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877